Name: Decision of the EEA Joint Committee No 4/1999 of 29 January 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: agricultural policy;  deterioration of the environment;  European construction;  animal product; NA
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(04)Decision of the EEA Joint Committee No 4/1999 of 29 January 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0032 - 0032DECISION OF THE EEA JOINT COMMITTEENo 4/1999of 29 January 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 101/98 of 30 October 1998(1);Whereas Commission Regulation (EC) No 426/98 of 23 February 1998 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limit of veterinary medicinal products in foodstuffs of animal origin(2), and Commission Regulation (EC) No 613/98 of 18 March 1998 amending Annexes II, III and IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(3), are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indents shall be added in point 14 (Council Regulation (EEC) No 2377/90 of Chapter XIII of Annex II to the Agreement: "- 398 R 0426: Commission Regulation (EC) No 426/98 of 23 February 1998 (OJ L 53, 24.2.1998, p. 3),- 398 R 0613: Commission Regulation (EC) No 613/98 of 18 March 1998 (OJ L 82, 19.3.1998, p. 14)."Article 2The texts of Regulations (EC) No 426/98 and (EC) No 613/98 in the Icelandic and Norwegian languages, which are annexed to the representative language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 197, 29.7.1999, p.53, as corrected by OJ L 226, 27.8.1999, p.43.(2) OJ L 53, 24.2.1998, p. 3.(3) OJ L 82, 19.3.1998, p. 14.